In view of the fact that the fright of the team by the escape of steam was not inconsistent with plaintiff's contention that the negligence charged was the proximate cause of his injury, but was only a link in the chain of circumstances leading up to the accident and that escaping steam was not an agency operating independently of such negligence, if any there was, I think that the special instruction requested by defendant and approved by the majority was misleading and calculated to cause the jury to overlook the issue as to whether or not the negligence charged, if found to exist, was the proximate cause of the injury, as the expression "proximate cause" is defined and explained by our Supreme Court in Texas  P. Ry. v. Bigham,90 Tex. 223. I am, therefore, of the opinion that the special instruction was correctly refused, but for other errors discussed in the opinion of the majority, I concur in the conclusion that the judgment of the trial should be reversed and the cause remanded.